Citation Nr: 1446156	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral pterygium, postoperative in right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

When this case was before the Board in July 2012, it was remanded for additional development.  The case is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's left eye is enucleated, and that disability is not service-connected.

2.  The evidence does not demonstrate that the Veteran's service-connected pterygium, postoperative, right eye has resulted in central visual acuity of less than 20/40.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral pterygium, postoperative in right eye, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.83, 4.84a, Diagnostic Code 6034 (as in effect prior to December 10, 2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a March 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the Veteran's own statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In a January 2013 VA Memorandum, VA determined that outpatient medical records from the Charleston VAMC, as identified by the Board's July 2012 remand, were unavailable.  Otherwise, the development requested by the July 2012 remand has been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran failed to report for a June 2010 hearing before a Veterans Law Judge.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations were conducted in April 2007 and August 2012.  Although only the August 2012 VA examination report included a review of the Veteran's claims file, the evaluations were to assess the current levels of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In December 2008, the eye regulations changed.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations apply only to applications for benefits received by VA on or after December 10, 2008.  Id.  As the Veteran's claim was received before that date, only the old regulations apply. 

Under Diagnostic Code 6034 (as in effect prior to December 10, 2008), pterygium is to be rated on loss of vision, if any.  Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Impairment of central visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.  In every instance where the Rating Schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When a veteran has service-connected anatomical loss of one eye, and vision in the other eye of 20/40, a 40 percent evaluation is warranted for Diagnostic Code 6066.  This is the lowest evaluation provided when there is an anatomical loss of one eye.  

The Veteran's left eye was enucleated prior to the current appeal period.  Significantly, however, that disability is not service-connected.  

Under 38 C.F.R. 4.75, when there is service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for rating purposes.  Thus, when a Veteran has nonservice-connected anatomical loss of one eye, and vision in the other eye better than 20/40 (6/12), a noncompensable evaluation is warranted.  

Based on a thorough review of the record, the Board finds that preponderance of the evidence is against a compensable evaluation.  

The report of the April 2007 VA examination provides that the Veteran's best corrected right distant visual acuity was 20/25-.  This visual acuity does not warrant a compensable evaluation under the Rating Schedule.  Diagnostic Code 6066.

The report of the August 14, 2012, VA examination provides that the Veteran's corrected right distant visual acuity was 20/40 or better.  The examiner clarified that the Veteran had no decrease in visual acuity or other visual impairment, meaning that the Veteran's best corrected right distant vision was better than 20/40.  This visual acuity does not warrant a compensable evaluation under the Rating Schedule.  Diagnostic Code 6066.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for a compensable evaluation.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran has the anatomical loss of the left eye.  His service-connected disability results in a change in the visual acuity of the right eye.  This situation is addressed by Diagnostic Code 6066.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his service-connected bilateral pterygium, postoperative in right eye.  Hence further consideration of TDIU is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable evaluation for bilateral pterygium, postoperative in right eye.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral pterygium, postoperative in right eye, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


